       Case 1:17-cv-03392-VEC-SDA Document 238 Filed 05/20/20 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
 -------------------------------------------------------------- X
                                                                     DATE FILED: 05/20/2020
 DAVID A. JOFFE,                                                :
                                                                :
                                              Plaintiff,        :       17-CV-3392 (VEC)
                            -against-                           :
                                                                :           ORDER
 KING & SPALDING LLP,                                           :
                                                                :
                                              Defendant.        :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 7, 2020, the parties appeared telephonically for a status conference

regarding the completion of the two remaining depositions in this case; and

        WHERAS the parties have not jointly agreed to proceed via a bench trial;

        IT IS HEREBY ORDERED that the remaining depositions must be completed by July

15, 2020. As stated at the conference, due to COVID-19, the jury trial currently scheduled for

July 20, 2020, is adjourned pending further order. The parties are directed to file a joint status

report by August 7, 2020, proposing possible trial dates in the fall.



SO ORDERED.
                                                             _________________________________
Date: May 20, 2020                                                 VALERIE CAPRONI
      New York, New York                                           United States District Judge
